Citation Nr: 0713369	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for a disability 
manifested by numbness of the face, shoulders, arms, and 
chest.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
hand injury.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of dental 
trauma. 

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
September 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 RO decision.  

The Board addresses the claims for service connection for 
residuals of a left hand injury; for residuals of dental 
trauma; for numbness of the face, shoulders, arms, and chest; 
and for a right shoulder disability in the REMAND part below 
and REMANDS those issues to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In July 1987, the RO denied service connection for a left 
hand disability; this is the most recent final denial of this 
issue.

2.  The veteran sought to reopen the claim for service 
connection for residuals of a left hand injury in October 
2002.

3.  The evidence received since the July 1987 RO decision is 
not cumulative or redundant; relates to an unestablished fact 
necessary to substantiate the claim; and raises a reasonable 
possibility of substantiating the claim.

4.  In an April 1993 dental rating sheet, the RO determined 
there was no evidence of dental trauma in the service medical 
or dental records.  This rating was solely for purposes of VA 
outpatient dental treatment, not for VA service-connected 
disability benefits.  The record does not contain any notice 
to the veteran of this decision or of the veteran's appellate 
rights.  

5.  Even if the April 1993 RO dental rating is deemed a final 
decision, the evidence received since then is not cumulative 
or redundant; relates to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim.

6.  Service medical records from a March 1986 truck accident 
and a May 1986 truck hood injury do not refer to any injury 
to the veteran's nose.

7.  A deviated nasal septum was first manifested many years 
after service and has not been related by probative, 
competent evidence to the veteran's service or any incident 
therein. 

8.  Claimed hypertension has not been diagnosed; labile blood 
pressure readings have been described as being associated 
with back pain, but as not meeting the criteria for a 
diagnosis of essential hypertension. 


CONCLUSIONS OF LAW

1.  A deviated nasal septum was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).    

2.  Claimed hypertension was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).    

3.  Evidence received since the RO's July 1987 final denial 
is new and material, and the claim for service connection for 
residuals of a left hand injury is reopened.  38 U.S.C.A. §§ 
1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304 
(2006).

4.  Even if an April 1993 RO dental rating sheet is deemed 
final, evidence received since then is new and material, and 
the claim for service connection for residuals of dental 
trauma is reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in January 2003, August 2003, and 
April 2005; a rating decision in January 2004; a statement of 
the case in April 2005; and a supplemental statement of the 
case in August 2006.  The January and August 2003 letters 
preceded the RO's initial adjudication in January 2004.  
Also, the above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA has made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication (the January 2004 RO decision) or even the final 
RO adjudication (the August 2006 supplemental statement of 
the case) is harmless.  The Board finds that even if there is 
any defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication here (the August 2006 supplemental statement of 
the case).

In March 2006, the RO sent the veteran information about the 
assignment of disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007).  

The RO's April 2005 letter provided information about "new 
and material evidence" needed to reopen previously, finally 
denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
But since the Board's reopening of certain claims is 
favorable to the veteran, any error in the RO's notice(s) is 
harmless.  

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  In particular, VA has obtained a vast array of 
medical information relating to the veteran since the past 
final decision in this case.  Except for his own general 
statement that he now has schizophrenia and seizures because 
of a locker that reportedly fell on him during service, the 
veteran has not suggested that there is any other evidence 
that might relate these claimed conditions to service.  Also, 
VA has provided an examination for the veteran in an effort 
to afford him the highest level of assistance in providing 
new and material evidence.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd in part, Hartman v. 
Nicholson, __ F.3d __, No. 2006-7303, 2007 WL 1016989 (Fed. 
Cir. Apr. 5, 2007); cf. Locklear v. Nicholson, 20 Vet. App. 
410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  As discussed more 
below, the Board is also satisfied that all of the available 
service medical and dental records have been obtained.  
Although the veteran states that records from a military 
facility named Cherry Point are missing, VA has sought to 
obtain any such records, and the other service medical 
records are so thorough and complete that there is no 
indication that any relevant information from the veteran's 
active service is being overlooked.  VA has also examined the 
veteran in an effort to assess his contentions.  Thus, VA has 
fulfilled its duty to assist the appellant.

Service connection claims

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred 
in service if manifested to at least a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1112(a)(1), 
1137; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing chronic diseases, including 
arthritis).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Such determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran was involved in a truck accident in March 1986 
during service.  The Board notes that the veteran was 
initially treated at a facility named Cherry Point and then 
treated more extensively at Camp Lejeune.  Efforts to obtain 
any records from Cherry Point have been unsuccessful.  While 
this suggests the possibility of incomplete service medical 
records, the Board is satisfied that the other 
contemporaneous records from Camp Lejeune are thorough and 
provide enough information regarding the deviated nasal 
septum.  In fact, the available service medical records 
document numerous complaints and findings, but never any 
damage to the face, let alone any deviation of the veteran's 
nasal septum.  Further efforts to obtain any Cherry Point 
records would be futile in light of the negative reply 
received during searches for such records.  And as 
importantly, the other service medical records, including 
those from Camp Lejeune as well as records

Deviated nasal septum

The Board has carefully reviewed the service medical records.  
Although the veteran steadfastly maintains that he injured 
his nose in the March 1986 truck accident, none of the 
resulting medical records (including the extensive records 
from Camp Lejeune) reflect any injury to his nose or nasal 
septum.  Those records are thorough and describe many 
orthopedic issues (involving the neck, back, shoulders, arms, 
and hands), but there are no references to any complaint of 
or treatment for a deviated nasal septum or other such nasal 
injury.  There are no references to reconstructive surgery, 
extensive head trauma, or any potentially relevant injuries 
to the nose in any in-service progress notes, hospital 
records, medical board reports, accident reports, or other 
service medical, dental, and personnel records.

The Board also notes that the veteran did not undergo 
septoplasty for a deviated nasal septum until 2002.  Indeed, 
none of the septoplasty treatment records refers to any 
lasting residual of the nose from the 1986 in-service truck 
accident.  

The veteran's account of a nasal injury has been recited in 
various other medical treatment records, such as the March 
2004 consultation report that noted "a fairly extensive 
degree of injury with facial fractures and jaw injury as well 
as a broken nose."  But simply reciting a veteran's account 
of an uncorroborated in-service injury in a post-service 
medical report does not in fact corroborate that account.  
See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007).  
Therefore, the reference to in-service extensive facial, jaw, 
and nasal damage in the post-service medical records is based 
entirely on the veteran's uncorroborated account.  Even March 
2004 and July 2005 VA primary care consultation reports noted 
that the veteran had a history of lower jaw reconstruction 
after the in-service accident, despite the complete lack of 
any such jaw reconstruction in the service medical records.  
The veteran's account is inconsistent with the 
contemporaneous in-service medical records, particularly the 
extensive progress and treatment notes over several months 
after the March 1986 truck accident, none of which remotely 
mentioned any such involvement.  Thus, medical statements 
reprising this account are not probative.

The Board is mindful of the veteran's statements and 
testimony that a corpsman placed his fingers on either side 
of his nose and pressed after the truck accident and that 
this resulted in nasal septal damage.  But as a layperson, 
the veteran is unable to render an opinion on matters of 
medical knowledge, such as diagnosis or etiology of a 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In sum, the Board concludes that a deviated nasal septum was 
not manifested during service or for many years after service 
and that any such current condition has not been related by 
competent evidence to any aspect of the veteran's service, 
including the March 1986 truck accident.  Since the 
preponderance of the evidence is against this claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The service medical records do not reflect any blood pressure 
readings that warranted any clinical comment about elevated 
blood pressure or diagnoses of hypertension.  

In February 2004, a non-VA doctor of internal medicine 
commented that the veteran's blood pressure "significantly 
correlates with the degree of pain he is experiencing from 
his chronic back injury."  He noted that the blood pressure 
tended to be elevated when the veteran had significant pain, 
but that it tended to fall within the normal limits when the 
pain was diminished.  

In a March 2004 VA general medical evaluation, the 
assessments included borderline blood pressure elevation that 
was "most likely due to chronic [non-steroidal anti-
inflammatory drug] use."  

And perhaps most significantly, a September 2003 VA 
hypertension examination specifically found that he veteran 
did not have essential hypertension.  The examining VA doctor 
noted that she indicated to the veteran that blood pressure 
increases related to pain were a normal physiologic event.  
She also commented that the service medical records indicated 
all normal blood pressure readings.  The examiner summarized 
that the veteran did not meet the diagnostic criteria for 
essential hypertension, but that he had labile blood pressure 
readings related to comfort levels.

The Board notes that any change in the diagnosis in the 
future might be reason for the veteran to seek to reopen this 
claim.  But regrettably, at this point, absent evidence of a 
currently diagnosed disability, the Board cannot grant the 
claim.

In sum, the Board concludes that hypertension has not been 
diagnosed.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (requiring evidence of current disability).  Since the 
preponderance of the evidence is against this claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Application to reopen service connection claims

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  In October 2002, the veteran sought to 
reopen these two claims.

Several guiding laws and regulations apply in the context of 
an application to reopen previously denied claims.  To reopen 
a claim that has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  A prior final decision can be reopened with new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The current application to reopen the claim was filed in 
October 2002.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material" evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board reviews all evidence submitted since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

For purposes of the "new and material" evidence analysis, 
the Board presumes the credibility of new evidence in 
analyzing the threshold issue of whether new and material 
evidence has been submitted to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The presumption of 
credibility of evidence of "new and material evidence" 
under Justus, supra, is not absolute; there are exceptions to 
that presumption.  A medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept a doctor's opinion that is based exclusively on a 
claimant's recitations).  A bare conclusion, even one reached 
by a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Furthermore, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The value of a doctor's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
nexus opinion is inadequate when it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

Within this context, service connection may generally be 
granted for disability resulting from injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303; see Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Residuals of a left hand injury

In July 1987, the RO denied service connection for a left 
hand disability.  Essentially, the veteran's service medical 
records and a recent VA examination were before the RO at 
that time.  The RO discussed the veteran's in-service history 
of an injury to his left hand involving a falling truck hood.  
But the RO reasoned that service connection was not warranted 
because a May 1986 VA examination had identified no 
residuals.  Although the veteran initially disagreed with the 
RO's decision, he eventually withdrew his appeal.  Thus, the 
July 1987 RO decision became final.

Since the final July 1987 RO decision, the evidence received 
on this issue has consisted primarily of the veteran's 
testimony and a March 2005 VA examination. All of this 
evidence is new.

The Board also concludes that the evidence is material.  
First, the veteran has described the circumstances of his 
left hand injury in service in detail; previously, he had not 
testified or described the circumstances, and particularly 
not to this detail.  Second, the VA examination (and an 
accompanying X-ray) identified left hand wrist scarring 
(allegedly from the point of impact where a truck hood had 
hit the veteran's left hand) and radiographic evidence of 
post-traumatic, chronic calcification near the tip of the 
radial styloid and scaphoid.  For purposes of reopening prior 
final decision, the credibility of the veteran's statements 
is presumed.  And if the testimony and statements are 
accepted, this evidence along with the recent VA examination 
would relate to an unestablished fact necessary to 
substantiate the claim and would raise a reasonable 
possibility of substantiating the claim.  

Based on this evidence, the Board concludes that new and 
material evidence exists to reopen the claim for service 
connection for residuals of a left hand injury.  The Board 
further addresses this reopened claim in the REMAND part 
below.

Residuals of dental trauma

In April 1993, the veteran sought service connection for lost 
teeth.  At that time, he wrote, "As the result of dental 
care I lost 6 front teeth while my 4 wisdom teeth were being 
removed."  He never mentioned any dental trauma from any in-
service car accident.  According to a July 1993 VA dental 
rating sheet for outpatient dental treatment purposes only, 
there was no evidence of dental trauma in the service medical 
or dental records.

In October 2002, the veteran sought to "reopen" this claim.  
Initially, the RO adjudicated the claim on the merits in its 
January 2004 decision.  However, in April 2005, the RO sent 
the veteran a letter indicating that this claim required 
"new and material" evidence to be reopened.  The RO also 
sent the veteran a statement of the case on the same day that 
treated his claim as an application to reopen the April 1993 
dental rating decision.

However, the Board concludes that there was no prior final 
decision on this issue and that the issue before the RO was 
(as the RO had initially adjudicated) a claim for service 
connection for residuals of dental trauma on the merits.  
First, the April 1993 RO dental rating sheet was solely for 
purposes of VA outpatient treatment, not for purposes of VA 
service-connected disability benefits.  Second, the record 
does not contain any evidence that the RO ever notified the 
veteran of the April 1993 dental rating sheet or of any 
appellate rights.  Therefore, there was no prior final 
decision that required reopening.  The claim now on appeal 
should have been whether service connection was warranted on 
the merits.

Nevertheless, even if there were an acceptable prior final 
decision in April 1993, "new and material" evidence has 
been received.  The veteran's recent testimony and recent 
letters from the veteran and acquaintances and relatives 
describe in great detail the circumstances of the in-service 
truck accident that allegedly resulted in dental and other 
facial trauma to the veteran and of post-service dental 
treatment within the year after service.  None of these 
accounts were previously of record.  Therefore, they are new.

The Board also concludes that this "new" evidence is 
material.  For purposes of reopening prior final decision, 
the credibility of the veteran's statements is presumed.  And 
if the testimony and statements are accepted, then it would 
relate to an unestablished fact necessary to substantiate the 
claim and would raise a reasonable possibility of 
substantiating the claim.  

Based on this evidence, the Board concludes that new and 
material evidence exists to reopen the claim for service 
connection for residuals of dental trauma.  The Board further 
addresses this reopened claim in the REMAND part below.

The Board again notes that there was no prior final decision 
in April 1993 that would warrant new and material evidence to 
reopen.  However, in light of the inconsistent adjudication, 
the Board concludes that the best course is to treat this 
claim as having been reopened and to remand the claim for a 
fuller adjudication on the merits. 


ORDER

1.  Service connection for a deviated nasal septum is denied.

2.  Service connection for hypertension is denied.

3.  The application to reopen a claim for service connection 
for residuals of a left hand injury is granted, and to this 
extent, this appeal is granted.

4.  The application to reopen a claim for service connection 
for residuals of dental trauma is granted, and to this 
extent, this appeal is granted.


REMAND

On remand, the RO has to adjudicate the reopened claims for 
service connection for residuals of a left hand injury and 
for residuals of dental trauma on their merits.  Also, more 
development and readjudication is needed regarding the 
service connection claims for numbness of the face, 
shoulders, arms, and chest; and for a right shoulder 
disability.

Service medical records from the March 1986 in-service truck 
accident and the resulting follow-up refer to many symptoms, 
including neck and back pain, strain, arm involvement, 
intrascapular pain, and numbness.

A November 2002 X-ray showed degenerative joint disease of 
the right acromioclavicular joint.  According to a November 
2002 non-VA electrodiagnostic study, the veteran had poor 
muscle relaxation in some areas.  The right rhomboid had some 
evidence of polyphasic motor unit action potentials.  But 
there was no evidence of spontaneous activity in these 
muscles.  Further sensory nerve conduction testing of the 
left upper extremity was normal.  The interpretation was that 
of a normal study, with no electromyographic evidence of 
right upper extremity cervical radiculopathy.  The findings 
regarding the rhomboid muscle indicated that it was more 
likely that the rhomboid muscle findings were evidence of 
local trauma in the area from the remote injury.  
Interestingly, it was noted that the veteran had also been 
involved a recent car accident with additional neck stiffness 
and limitation.  In a December 2002 follow-up letter, a non-
VA provider wrote that this study had demonstrated that 
shoulder weakness was not due to a nerve injury in the 
veteran's neck.  

A non-VA orthopedic doctor wrote in January 2003 that the 
veteran's increased pain and restricted motion were due to 
problems with upper back muscles and that there was no 
evidence of a problem with the veteran's shoulder joints.  He 
also wrote that "[t]he degenerative changes seen on x-ray in 
the right acromioclavicular joint could be related to joint 
injury when [he was] hit by the truck [in service], but they 
could also be due to wear and tear on the joint over time.

On VA examination in February 2003, the assessments were 
chronic thoracic muscle strain and chronic rhomboid strain 
status post trauma.  He noted that he veteran had a chronic 
muscular-type strain of his upper back.  However, he also 
noted that electromyographic, nerve conduction, and X-ray 
studies had all been basically normal.  

On a September 2003 VA joints examination, the diagnoses were 
degenerative joint disease of the right acromioclavicular 
joint and a right rotator cuff injury.  However since the 
examiner was unable to review the evidence in the claims 
folder, he was also unable to discuss whether the right 
shoulder diagnoses were related to any in-service trauma.  

The veteran was seen in January 2004 by a non-VA medical 
provider; he described trauma to the spine, face, and right 
shoulder from the in-service accident.  The examiner felt 
that a neurologist's opinion was needed to assess chronic 
neurological residual.  In March 2004, a non-VA doctor noted 
the veteran's self-reported account of "fairly extensive 
degree of injury with facial fractures and jaw injury as well 
as a broken nose" resulting from the1986 in-service 
accident.  The doctor concluded that the veteran had chronic 
pain that "was more than likely due to a chronic soft tissue 
source of pain from his 1986 accident."  The doctor ordered 
an MRI.  However, the doctor also noted that the veteran had 
had a very recent job injury involving his ribs.  The ensuing 
April 2004 MRI of the veteran's thoracic spine was grossly 
normal, without evidence of disc herniations or other spine, 
disc, or spinal cord abnormalities.  In June 2004, a treating 
non-VA doctor wrote that the veteran had chronic back strain, 
but without evidence of any pinched nerves.

In March 2004, a non-VA doctor noted the veteran's self-
reported account of "fairly extensive degree of injury with 
facial fractures and jaw injury as well as a broken nose" 
resulting from the1986 in-service accident.  The doctor 
concluded that the veteran had chronic pain that "was more 
than likely due to a chronic soft tissue source of pain from 
his 1986 accident."  The doctor ordered an MRI.  The ensuing 
April 2004 MRI of the veteran's thoracic spine was grossly 
normal, without evidence of disc herniations or other spine, 
disc, or spinal cord abnormalities.  In June 2004, a treating 
non-VA doctor wrote that the veteran had chronic back strain, 
but without evidence of any pinched nerves.

On further evaluation in March 2005, a non-VA doctor 
concluded that right-sided tremor and reflex asymmetry, as 
well as left arm numbness, were unrelated to any rhomboid 
strain (which is encompassed by the service-connected 
thoracic back disability).  

And in March 2005, a VA examination concluded that the 
veteran had no orthopedic diagnosis of the thoracic spine, 
the right shoulder, or the left hand.  The examining VA 
doctor even opined that the veteran had a severe functional 
disorder in that his symptoms were the product of functional 
cause rather than physiological or structural cause.

But at the same time, there are later references to muscle 
spasm, pain, neurological symptoms, and shoulder dislocation 
due to the in-service truck accident (such as April 2006 and 
December 2006 non-VA consultations).

In light of this evidence, it appears that additional 
evidence needs to be secured and that additional examinations 
are needed.  

First, there are references to a recent (that is, post-
service) car accident that produced neck stiffness and 
additional neck limitation of motion.  On remand, the RO 
should try to obtain these records.  The Board reminds the 
veteran that he should try to identify treatment records for 
this car accident.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991) ("If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."); see also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

Second, the medical evidence is inconsistent and raises 
additional questions.  Therefore, on remand, a VA examination 
with all necessary diagnostic tests (including X-rays, MRIs, 
and electrodiagnostic studies) should be scheduled.  Also, a 
psychiatric examination is needed to assess the remark in the 
March 2005 VA examination report about a functional (rather 
than a physiological or structural) cause for the veteran's 
symptoms. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the veteran identify 
all providers (both VA and non-VA) who 
have treated him for numbness of the 
face, shoulders, arms, and chest; and 
for a right shoulder disability, 
including for the car accident that 
apparently occurred in the last few 
years.  Then, seek to obtain any 
properly identified, authorized, and 
relevant medical records.

2.  Schedule the veteran for an 
examination to assess the current nature 
and etiology of a disorder manifested by 
numbness of the face, shoulders, arms, 
and chest; and for a right shoulder 
disability.  Also schedule the veteran 
for a psychiatric examination to assess 
findings involving a functional (rather 
than a physiological or structural) 
disorder.  Provide the claims folder to 
the examiners.  All necessary tests 
should be conducted at this time, 
including X-rays, MRIs, and 
electrodiagnostic studies.  The examiner 
should discuss whether it is at least as 
likely as not that any identified 
disorder or symptoms are related to 
(that is, caused or aggravated) by the 
March 1986 in-service truck accident and 
the May 1986 truck hood injury or to any 
service-connected disability (i.e., 
thoracic back strain).  The examiners 
should discuss what functional 
impairment, if any, is identified or 
diagnosed.  The examiners should also 
discuss what non-functional impairment, 
if any, is identified or diagnosed.

3.  Then, readjudicate the claims for 
service connection for residuals of a 
left hand injury; for residuals of 
dental trauma; for numbness of the face, 
shoulders, arms, and chest; and for a 
right shoulder disability.  If any 
decision remains adverse to the veteran, 
provide him and his representative with 
a supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

By this remand, the Board expresses no opinion as to the 
ultimate outcome on the merits of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
must be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


